UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 18, 2012 (Date of earliest event reported) GEOGLOBAL RESOURCES INC. (Exact name of Registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 1-32158 (Commission File Number) 33-0464753 (I.R.S. Employer Identification No.) Suite #200, 625 – 4 Avenue S.W. Calgary, Alberta, CanadaT2P 0K2 (Address of principal executive offices) Telephone Number (403) 777-9250 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On October 18, 2012, GeoGlobal Resources Inc. issued a press release announcing a summary of the Resource Report prepared on the offshore Israel license known as 388/Samuel. The press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. The information in this report and the related exhibits are being “furnished” and are not “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are not subject to the liabilities of that section unless we specifically incorporate it by reference in a document filed under the Securities Act of 1933, as amended, or the Exchange Act.By furnishing this information, we make no admission as to the materiality of any information in this Current Report on Form 8-K. Item 8.01.Other Events. On October 22, 2012, GeoGlobal Resources Inc. issued a press release announcing the results of the Sara-1 well located on the Sara license in Israel. The press release is attached hereto as Exhibit 99.2 and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release of GeoGlobal Resources Inc., dated October 18, 2012 Press Release of GeoGlobal Resources Inc., dated October 22, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:October 23, 2012 GEOGLOBAL RESOURCES INC. (Registrant) /s/ Patti J. Price Patti J. Price Corporate Secretary EXHIBIT INDEX Exhibit Number Description Press Release of GeoGlobal Resources Inc., dated October 18, 2012 Press Release of GeoGlobal Resources Inc., dated October 22, 2012
